DETAILED ACTION
This office action is in response to the communication received on 05/12/2022 concerning application no. 16/500,456 filed on 10/03/2019.
Claims 1, 4, 8-9, 12, 15, and 18-19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/12/2022 regarding the 112(b) rejection have been reviewed. Applicant argues that the 112(b) rejections of claims 6 and 16 are now moot as the claims have been canceled. Examiner notes that while claims 6 and 16 have been cancelled, the claim elements of the cancelled claims have been incorporated into the independent claims 1 and 12. Due to this, the independent claims 1 and 12 now inherit the deficiencies of claims 6 and 16 as discussed below (See 112(b) rejections).

Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Maschke or Chang do not teach the implementation of supervised learning on the deep learning network to minimize error for a step related to scanning, identification and navigation.
Examiner disagrees. The term “supervised learning” a broad term in the art that refers to the training algorithms such that the input data is labeled or matched to an output1. Chang teaches this as paragraph 0115 teaches that the training data includes medical images that are inputting the data and the ultrasound images are output for output data. This training is done to the neural network. Such training involves the assessment of errors and with respect to a threshold and done to reduce the error as discussed in the paragraphs 0116-0117. Paragraph 0014 further notes the training to the learning with matching ultrasound and medical images. 
Examiner maintains that Chang is a relevant reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-9, 12, 15, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 17, recites “implementing supervised learning”. Paragraph 0031 of the published specification teaches that supervised learning is used to minimize error and that it “generally refers to the machine learning task of inferring a function from labeled training data”. However, the specification fails to disclose the function or computation procedure used for inference or minimization of error. That is, the specification does not reasonably convey the machine learning process that is used in the minimization of error or the process of inferring function. There is no disclosure the inputs, weights, variables, or processes the learning considers in its implementation of error minimization. Due to this, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claim 12, line 21, recites “implementing supervised learning”. Paragraph 0031 of the published specification teaches that supervised learning is used to minimize error and that it “generally refers to the machine learning task of inferring a function from labeled training data”. However, the specification fails to disclose the function or computation procedure used for inference or minimization of error. That is, the specification does not reasonably convey the machine learning process that is used in the minimization of error or the process of inferring function. There is no disclosure the inputs, weights, variables, or processes the learning considers in its implementation of error minimization. Due to this, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-9, 12, 15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 13-14, recite “determining an error between...the probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the error is between the images and the probe position or if the error is between the images and the path taken by the probe. A third interpretation is that the error is between the images and the actual probe.
For purposes of examination, the Office is considering the error to be between the images and probe position.
Line 15, recites “minimize the error”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “minimization” of error. One interpretation is any reduction of error is minimizing the error. Anther interpretation is that the error is considered to be minimized when it is the smallest in comparison to other error values.
For purposes of examination, the Office is considering any reduction in error to be minimization.

Claim 12 is indefinite for the following reasons:
Lines 19-20, recite “determining an error between...the probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the error is between the images and the probe position or if the error is between the images and the path taken by the probe. A third interpretation is that the error is between the images and the actual probe.
For purposes of examination, the Office is considering the error to be between the images and probe position.
Line 21-22, recites “minimize the error”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “minimization” of error. One interpretation is any reduction of error is minimizing the error. Anther interpretation is that the error is considered to be minimized when it is the smallest in comparison to other error values.
For purposes of examination, the Office is considering any reduction in error to be minimization.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke et al. (PGPUB No. US 2009/0088639) in view of Chang et al. (PGPUB No. US 2016/0113630).

Regarding claim 1, Maschke teaches a method for scanning, identifying, and navigating at least one anatomical object of a patient via an automated, articulating arm of an imaging system (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging. Paragraph 0013 teaches that the arm can be automated), the method comprising: 
scanning the at least one anatomical object via a probe of the imaging system to generate at least one of one or more images or a video of the at least one anatomical object (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images of the organs of areas);  
identifying the at least one anatomical object via the probe (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images. Paragraph 0015 teaches that the object is examined with the position detected.  Paragraph 0014 teaches that the probe images specifically to the object to be examined);
navigating the at least one anatomical object via the probe (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging. Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs);
monitoring movement of a position of the probe via one or more sensors during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination); and
collecting data relating to operation and movement of the probe during the scanning, identifying, and navigating steps (Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path);
storing the collected data in a memory device (Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination. Paragraph 0027 teaches that the sensor information is stored in memory 11);
inputting the stored, collected data into a deep learning network (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path is the optimal imaging path of an organ. The control curves of the path is taken from the memory. Paragraph 0010 teaches that the paths are stored for image acquisition); 
controlling the probe via the automated, articulating arm based on the trained deep learning network to guide an operator to the at least one anatomical object network (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ. Paragraph 0012 teaches that the learned system is able to guide the transducer along the movement path. Paragraph 0026 teaches that the ultrasound control is guided to be moved along the path. Paragraph 0027 teaches that the optimal path of movement is taken for image acquisition).
However, Maschke is silent regarding a method, comprising:
determining an error between the at least one of the one or more images or the video and the monitored movement of the position of the probe; 
implementing supervised learning on the deep learning network to minimize the error to learn the scanning, identifying, and navigating steps relating to the at least one anatomical object. 
In an analogous imaging field of endeavor, regarding automated ultrasound guidance, Chang teaches a method, comprising:
determining an error between the at least one of the one or more images or the video and the monitored movement of the position of the probe (Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes);
implementing supervised learning on the deep learning network to minimize the error to learn the scanning, identifying, and navigating steps relating to the at least one anatomical object (Paragraph 0116 teaches that the error of the ultrasound is done by the neural network with comparison to a threshold to determine the training termination. Paragraph 0117 teaches that the learning apparatus is adjusted based on the error and that the error between the input image and the reference image is reduced as the neural network is cycled. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of error determination between images and probe movement and reducing error. This modified method would provide the user with accurate diagnosis as the ultrasound images are able to be accurately matched to the medical images (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang). The matching with previously trained neural networks allows for the precise matching (Paragraph 0026 of Chang).

Regarding claim 4, modified Maschke teaches the method in claim 1, as discussed above.
	Maschke further teaches a method, wherein monitoring movement of the probe via one or more sensors further comprises monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination).

Regarding claim 8, Maschke teaches the method in claim 1, as discussed above.
Maschke further teaches a method, further comprising monitoring a pressure of the probe being applied to the patient during the scanning step (Paragraph 0026 teaches that the force that the probe is pressed on the object during imaging is sensed by the sensor).

Regarding claim 9, Maschke teaches the method in claim 1, as discussed above.
	However, Maschke is silent regarding a method, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a method, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks (Paragraph 0098 teaches that the neural network is a convolution neural network).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of a convolution neural network. This modified method would provide the user with accurate diagnosis as the ultrasound images are able to be accurately matched to the medical images (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang). The matching with previously trained neural networks allows for the precise matching (Paragraph 0026 of Chang).

Regarding claim 12, Maschke teaches an ultrasound imaging system, comprising: 
a user display (Display screen 12) configured to display an image of an anatomical object (Paragraph 0019 teaches that a display shows the image);
an ultrasound probe (Ultrasound transducer 8);
one or more sensors (Paragraph 0016 teaches the use of one or several sensors), 
a controller communicatively coupled to the ultrasound probe and the user display (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12), the controller comprising one or more processors configured to perform a plurality of operations (Processor is inherently present in a computation device that is performing computational operations), the plurality of operations comprising: 
scanning the anatomical object via the ultrasound probe to generate at least one of one or more images or a video of the at least one anatomical object (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images of the organs of areas);  
identifying the anatomical object via the user display (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images. Paragraph 0015 teaches that the object is examined with the position detected.  Paragraph 0014 teaches that the probe images specifically to the object to be examined. Paragraph 0019 teaches that a display shows the image);
navigating the anatomical object via the ultrasound probe (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging. Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs);

3 of 8monitoring movement of a position of the ultrasound probe via the one or more sensors during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination); and
collecting data relating to operation and movement of the ultrasound probe during the scanning, identifying, and navigating steps (Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path);
storing the collected data in a memory device (Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination. Paragraph 0027 teaches that the sensor information is stored in memory 11);
inputting the stored, collected data into a deep learning network (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path is the optimal imaging path of an organ. The control curves of the path is taken from the memory. Paragraph 0010 teaches that the paths are stored for image acquisition);
an automated, articulating arm communicatively coupled to the controller, the controller configured to move the ultrasound probe via the automated, articulating arm based on the trained deep learning network to guide an operator to the anatomical object (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ. The control curves of the path is taken from the memory. Paragraph 0012 teaches that the learned system is able to guide the transducer along the movement path. Paragraph 0026 teaches that the ultrasound control is guided to be moved along the path. Paragraph 0027 teaches that the optimal path of movement is taken for image acquisition. Paragraph 0010 teaches that the paths are stored for image acquisition. Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging).
However, Maschke is silent regarding an ultrasound imaging system, comprising:
determining an error between the at least one of the one or more images or the video and the monitored movement of the position of the ultrasound probe; 
implementing supervised learning on the deep learning network to minimize the error to learn the scanning, identifying, and navigating steps relating to the anatomical object.
In an analogous imaging field of endeavor, regarding automated ultrasound guidance, Chang teaches a method, comprising:
determining an error between the at least one of the one or more images or the video and the monitored movement of the position of the ultrasound probe (Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes);
implementing supervised learning on the deep learning network to minimize the error to learn the scanning, identifying, and navigating steps relating to the anatomical object (Paragraph 0116 teaches that the error of the ultrasound is done by the neural network with comparison to a threshold to determine the training termination. Paragraph 0117 teaches that the learning apparatus is adjusted based on the error and that the error between the input image and the reference image is reduced as the neural network is cycled. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of error determination between images and probe movement and reducing error. This modified apparatus would provide the user with accurate diagnosis as the ultrasound images are able to be accurately matched to the medical images (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang). The matching with previously trained neural networks allows for the precise matching (Paragraph 0026 of Chang).

Regarding claim 15, modified Maschke teaches the imaging system in claim 12, as discussed above.
Maschke further teaches an imaging system, wherein the one or more operations further comprise monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination).

Regarding claim 18, modified Maschke teaches the imaging system in claim 12, as discussed above.
Maschke further teaches a method, further comprising monitoring a pressure of the probe being applied to the patient during the scanning step (Paragraph 0026 teaches that the force that the probe is pressed on the object during imaging is sensed by the sensor).

Regarding claim 19, Maschke teaches the imaging system in claim 12, as discussed above.
	However, Maschke is silent regarding a system, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a system, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks (Paragraph 0098 teaches that the neural network is a convolution neural network).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of a convolution neural network. This modified apparatus would provide the user with accurate diagnosis as the ultrasound images are able to be accurately matched to the medical images (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang). The matching with previously trained neural networks allows for the precise matching (Paragraph 0026 of Chang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sutherland (US Patent No. 5,214,745): Teaches using neural networks to train an automated arm and the determination of error.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Description of supervised learning (Link: https://www.techtarget.com/searchenterpriseai/definition/supervised-learning)